21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 1 of
                                       20



                             UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

      IN RE:                                            §
                                                        §                CASE NO 21-30071
      THE GATEWAY VENTURES, LLC,                        §
                                                        §
                                                        §
               Debtor.                                  §

          FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER,
          KAPLAN, PULASKI & ZUBER, P.C. AS COUNSEL TO DEBTOR AND
          DEBTOR IN POSSESSION

  THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR
  INTERESTS.

  IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY ONE (21) DAYS FROM THE
  DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE GRANTED
  WITHOUT A HEARING BEING HELD.

  A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.

  TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

          Weycer, Kaplan, Pulaski & Zuber, P.C. (“WKPZ”) files this First Amended Interim Fee

  Application of Weycer, Kaplan, Pulaski & Zuber, P.C. as Counsel to the Debtor and Debtor in

  Possession (the “Application”)1, relating to the role of WKPZ as counsel to The Gateway

  Ventures LLC, Debtor and Debtor in Possession (“TGV” or the “Debtor”) and in support thereof

  would show the Court the following.




  1
    A redline showing changes versus the original version of this pleading is available at the following link.
  https://app.box.com/s/pn6i31h6fnh1ree7kgkutardnp4rrjq7


  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 1                   1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 2 of
                                       20




  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 2                   1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 3 of
                                       20



                                                INTRODUCTION

             1.      WKPZ seeks interim approval of its fees and expenses for the period of February

  2, 2021 through and including April 25, 20212 (the “Application Period”) and an order

  authorizing WKPZ to apply any retainer on hand to the fees and/or expenses awarded herein and

  otherwise directing the Debtor to pay the amounts awarded herein.

                                        JURISDICTION AND VENUE

             2.      This Court has jurisdiction to consider this Application under the provisions of

  28 U.S.C. §§ 1334 and 157.

             3.      This matter involves the administration of a bankruptcy estate and, thus, is a core

  proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

             4.      Venue of this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408

  and 1409.

             5.      The Court has constitutional authority to decide this matter under Stern v.

  Marshall, 564 U.S. 462 (2011) and its progeny.

                                          FACTUAL BACKGROUND

  The identify and background of the Debtor and Debtor in Possession.

             6.      TGV owns and is the developer of a tract of real property of approximately 19

  acres in El Paso, El Paso County, Texas commonly referred to as 6767 W. Gateway Blvd. El

  Paso, TX 79925 and 1122 Airway Blvd (the “Development”).

  The Commencement of the Bankruptcy Cases.

             7.      On February 2, 2021 (the “Petition Date”), TGV commenced the above-caption

  case by filing a voluntary petition under Chapter 11 of the Code.



  2
      The normal month-end date at WKPZ is the 25th of each month.


  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 3                   1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 4 of
                                       20



         8.        TGV is in possession of its assets and is proceeding in this case as a debtor-in-

  possession.

         9.        No trustee or committee is appointed.

  Retention of WKPZ.

         10.       On February 2, 2021, TGV retained WKPZ as counsel for the Debtor and Debtor-

  in-Possession.

         11.       On April 16, 2021, the Court entered an Order (Docket No. 43) approving the

  employment application (Docket No. 32) (the “Employment Application”) and retention of

  WKPZ by TGV.

  Details of the fees and expenses.

         12.       During the Application Period, WKPZ expended a total of at least 63.20 hours,

  which amount of time included at least 5.40 hours not billed, resulting in an estimated hourly

  blended rate in the amount of approximately $442.51 per hour for the professional(s) and

  paraprofessionals working on these cases.

         13.       The rates charged are the normal hourly billing rates of WKPZ in effect during

  the Application Period.

         14.       During the Application Period, WKPZ earned fees in the total amount of not less

  than $27,966.70 and incurred expenses in the total amount of $500.44.

         15.       The following exhibits described the fees and expenses incurred by WKPZ during

  the Application Period.




  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 4                   1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 5 of
                                       20



         Exhibit No.                                             Description

          TGV2003                WKPZ Fee Statements (Fee Invoices)
          TGV201                 Summary of fees by task code category
          TGV202                 List of expenses


          16.      The following professionals are included in the Fee Statements.

       Professional            Hourly rate                           Experience
  Jeff Carruth                  $485.00         Licensed since 1997. Primary practice area:
                                                Bankruptcy
  Cory Halliburton               $390.00        Licensed since 1997. Primary practice area: Corporate


          17.      WKPZ maintained written records of the time expended by attorneys and

  paraprofessionals in the rendition of professional services to TGV. Exhibit TGV200 contains

  the supporting detail of the hours, hourly rates, and fees attributable to the professionals and

  paraprofessionals who performed services on behalf of TGV during the Application Period.

  (The data in this exhibit is an export of the time entries from WKPZ’s fee statements to TGV.)

          18.      In addition, WKPZ has categorized these services by task. Exhibit TGV201

  contains a breakdown of the total fees by task code category and contains a breakdown of fees

  recorded by each timekeeper allocated according to each task category.

          19.      The expenses incurred by WKPZ during the Application Period are detailed in

  Exhibit TGV202.

          20.      WKPZ currently possesses retainer (received post-petition) in the amount of

  $30,800.00, which amounts will be applied to the fees and expenses allowed in this interim

  Application, with any amounts over such retainer to be paid by the Debtor, on an interim basis,

  upon entry of an order approving this Application.


  3
   Exhibits for TGV are numbered consecutively and/or uniquely throughout this case and for fee application related
  exhibits will be numbered TGV200 et seq.


  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 5                   1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 6 of
                                       20



                                       RELIEF REQUESTED

         21.     WKPZ seeks interim approval of its fees earned and expenses incurred for the

  Application Period, and, accordingly, the payment of such fees and expenses from any retainer

  previously provided by the Debtor and otherwise Debtor and/or the estate with authorization for

  the Debtor to make such payment upon entry of an Order approving this Application.

         22.     A proposed form of Order is submitted with this Application and is incorporated

  by reference herein.

                                         BASIS OF RELIEF

         23.     During the time that WKPZ served as counsel to the Debtor, WKPZ performed

  the services essential to the role and function of the Debtor as debtor-in-possession.

         24.     WKPZ represents that, to the best of its knowledge, it has complied with Code

  §§ 330 and/or 331, the Bankruptcy Rules, the Local Rules, and the Guidelines adopted by the

  Executive Office for the United States Trustee.

         25.     All legal services performed by WKPZ were performed for and on the behalf of

  TGV and not on behalf of any other individual or entity. These services were rendered in

  discharge of WKPZ’s professional responsibilities as counsel to TGV. WKPZ’s services were

  reasonable and necessary for the functioning of TGV, and the fulfillment of the fiduciary duties

  of TGV as Debtor-in-Possession.

         26.     No payments have been made or promised to date except as set forth in the

  WKPZ Employment Application and/or as sought in this Application.

         27.     No compensation has been shared by WKPZ with any other entity.

         28.     No agreements to share compensation exist between WKPZ and any other person.




  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 6                   1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 7 of
                                       20



                            SUMMARY OF SERVICES PERFORMED.

         29.    WKPZ tracked the time billed in this case by certain categories, which totals by

  category are set forth in Exhibit TGV200 and Exhibit TGV201. The categories utilized by

  WKPZ are based upon and expand upon the Guidelines, and the time spent with respect to each

  category, are described below.

         a.     B110 Case Administration

                This task category includes fees applicable to a broad scope of services, including, without
                limitation: (i) the initial review of the case and pleadings, (ii) preparing and filing various
                pleadings, responses, and objections, (iii) preparing materials for hearings, meetings and
                conferences and attending same, (iv) maintaining calendars and service lists, (v) general
                communications with the Debtors and creditors, (vi) addressing paperwork requirements,
                deliverables, and communications with the U.S. Trustee and/or other parties, and/or (vii) matters
                not otherwise readily assignable to another category.

         b.     B111 – U.S. Trustee compliance

                This task category involves matters such as the initial debtor interview, DIP bank accounts,
                insurance, monthly operating reports, and other compliance matters associated with the U.S.
                Trustee guidelines.

         c.     B112 – Schedules

                This task category involves the Debtor’s schedules, initial lists, and statement of financial affairs,
                and requests for extension of time to file same, and any amendments of any of the foregoing. This
                task category would include any preparatory work related to the foregoing.

         d.     B115 First Days

                This task category involves various “first days” motions prosecuted by the Debtor, including
                motion practice related to joint administration, use of bank accounts, adequate assurance and
                deposits for utilities, and other matters not separately addressed in other task categories (such as
                B230 Financing and Cash Collateral).

         e.     B116 Budgeting

                This task category includes review, analysis, and/or negotiation of the Debtor’s cash collateral
                budget, source documents related thereto, and/or variance reports, and that which generally occurs
                after the entry of the final cash collateral order and the time spent under task category B230
                Financing and Cash Collateral.

         f.     B130 Asset Sales

                This task category includes work related to the sale of the assets of the Debtor. This first
                Application includes some of the work in preparation for the proposed sale of Lot 9 and attention
                to various queries from HD Lending and potential controversies prior to the filing of the relevant
                sale motion on May 5, 2021.



  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 7                   1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 8 of
                                       20


        g.     B150 Meeting of creditors.

               This task category includes preparations for and participation in the meeting of creditors.

        h.     B151 Creditor Inquiry

               This task category includes inquiries made by creditors of the Debtor regarding notice of the case,
               confirming case status, where to file a claim, requesting information and deliverables from the
               Debtor, and similar inquiries.

        i.     B160 Employment and/or Fee Applications Objections

               This task category relates to the preparation and prosecution of applications to employ WKPZ and
               any financial advisors, review of employment applications with respect to the Debtor’s
               professionals, the review of interim compensation procedures and the like, and the preparation of
               fee applications of WKPZ and any financial advisors.

        j.     B170 Employment and/or Fee Objections

               This task category relates to any objections related to any employment or fee applications.

        k.     B180 Avoidance Action Analysis

               This task category relates to the identification and review of information related to potential
               avoidance actions that could be prosecuted by the estate.

        l.     B190 Litigation/Other Contested Matters

               This category includes work associated with addressing other litigation matters aside from the core
               proceedings occurring in the main case. For this case and this Debtor, this task category captured
               time relating to address pre-petition litigation between TGV and Westar Investors, LLC, et al.

        m.     B195 Nonworking travel

               This task category involves non-working travel time, for which WKPZ charges no fees.

        n.     B200 Committee Communications

               This task category involves the preparation of written reports to or for the Committee (if one is
               appointed), update conference calls with the Committee, and other update communications (calls
               and emails) with personnel related to the Committee.

        o.     B230 Financing / Cash Collateral

               This task category involves the Debtor’s use of cash collateral or other sources of financing,
               including the review and/or negotiation of the Debtor’s cash collateral budget and interim and
               final financing orders. The category also includes any efforts by the Debtor to secure and obtain
               approval of DIP financing. This category also includes evaluation and resolution of objections
               filed by any parties to the foregoing.

        p.     B310 Claims

               This task category captures time spent investigating the nature, validity, and extent of the liens and
               claims asserted against the Debtor and/or property of the estate.



  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 8                   1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 9 of
                                       20


             q.       B320 Plan and Disclosure Statement.

                      This task category captures all plan and disclosure related matters including, without limitation:
                      (1) time spent formulating, consultation of various sources documents, and preparing the
                      disclosure statement and Chapter plan, (2) motion practice and other activities relating to filing
                      and preparing for solicitation, (3) conducting solicitation, (4) addressing objections to the
                      disclosure statement and/or plan and if necessary litigating same, (5) preparing for and conducting
                      the confirmation hearing, (6) work on orders and notices relating to the forgoing, and (7)
                      communications relating to the foreign.

             r.       B400 Bankruptcy related advice.

                      This task category captures time related to evaluating, discussing, and communicating with the
                      Debtor regarding the overall status, course of, and strategy involved in the overall bankruptcy
                      case.

                                            SUMMARY OF EXPENSES

             30.      It has been necessary for WKPZ to incur and to pay in advance out-of-pocket

  expenses in connection with its representation of TGV during the Application Period. Careful

  records of these expenses have been maintained by WKPZ.                                  As can be seen from

  Exhibit TGV202, to date during the period, those expenses totaled $500.44.

             31.      The expenses primarily consist of printing and postage for noticing.

             32.      The filing fees pertain to adding creditors to the mailing matrix.

                                         JUSTIFICATION FOR AWARD

             33.      In an attempt to establish an objective basis for determining the amount of

  compensation that is reasonable for attorneys’ services pursuant to Code § 330, the Fifth Circuit

  has instructed the lower courts that they must explain the findings and reasons on which an

  award of professional fees is based.4

             34.      To aid the lower courts, the First Colonial court applied the factors originally set

  forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). The Johnson

  factors to be considered in determining the “reasonableness” of attorneys’ fees are delineated

  below, and WKPZ’s compliance therewith, if applicable, is described following each factor:

  4
      See In re First Colonial Corp. of America, 544 F.2d 1291 (5th Cir.), cert. denied, 431 U.S. 904 (1977).


  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 9                   1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 10 of
                                        20



        a.     Time and Labor Required. Exhibit TGV200 delineates all of the work performed
               by WKPZ for which compensation is requested during the Application Period.
               WKPZ submits that the information contained in the exhibit supports the fees
               requested and reflects the reasonableness of such fees.

        b.     Novelty and/or Difficulty. The issues presented in this case were not novel or
               difficult. The case was not difficult per se, but did require substantial attention in
               a compressed amount of time at the beginning of the representation and has
               required almost daily attention in one form or fashion.

        c.     Skill Requisite to Perform the Legal Service Properly. The attorney(s) and
               paralegal(s) primarily working on this matter are primarily engaged in bankruptcy
               practice with significant experience Chapter 11 debtor representations.

        d.     Preclusion of Other Employment.     The time demands of the general
               representation of TGV resulted in some disruption of other employment
               engagements undertaken by the bankruptcy practice of WKPZ during the
               Application Period.

        e.     Customary Fee. The hourly rates charged for each professional and
               paraprofessional performing services for these estates are summarized in the table
               above and appear in the Fee Statements, Exhibit TGV200. These rates are no
               greater, and in some instances, may be lower, than those being charged by
               professionals with similar qualifications and experience. The rates used in these
               cases are the same as those customarily charged by WKPZ for Chapter 11 and
               Chapter 7 bankruptcy clients. The hourly rates requested herein compare
               favorably with average costs for similar legal services being provided by national
               and regional law firms that regularly appear in the Northern, Southern, Eastern,
               and/or Western Districts of Texas.

        f.     Whether the Fee is Fixed or Contingent. WKPZ’s fees are neither fixed nor
               contingent other than on the contingency of allowance by the Court and
               availability of assets for payment. Fees are based on the actual total number of
               hours worked, less hours written off, plus actual expenses incurred.

        g.     Time Limitations. This representation to date did not present unusual time
               limitations to date, with the exception of time to file the case with no advanced
               preparation, and the case does require almost daily attention in one form or
               fashion.

        h.     Amount Involved and Results Obtained. The fees incurred are very reasonable in
               relation to the issues arising and work performed to date. The work performed to
               date has stabilized the Debtor and built the foundation for an exit from this case.

        i.     Experience, Reputation, and Ability of the Attorneys. WKPZ’s primary attorney
               assigned to this matter has appeared regularly in significant bankruptcy
               representations since 1997 across Texas and from time to time in other
               bankruptcy courts across the United States.

  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 10                  1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 11 of
                                        20



          j.     Undesirability of Cases. WKPZ initially has not found these cases to be
                 undesirable, but rather, considers the issues that have been raised in these cases to
                 be of the type that WKPZ is trained to adequately address.

          k.     Nature and Length of Professional Relationship with Client. WKPZ possessed no
                 prior relationship to TGV prior to the filing of this case.

          l.     Awards in Similar Cases. Based on WKPZ’s experience, the fees requested
                 herein are commensurate with fees allowed in proceedings of similar scope for the
                 services rendered.

                                  RESERVATION OF RIGHTS

          35.    WKPZ reserves the right to amend, and/or supplement this Application.

                                              NOTICE

          36.    Notice of this Application is served upon all parties which appear in the mailing

  matrix / creditors list available for this case and all registered ECF users who have appeared to

  date.

                                  CONCLUSION AND PRAYER

          WHEREFORE, Weycer, Kaplan, Pulaski & Zuber, P.C., respectfully requests interim

  approval and allowance of fees in the total amount of $27,966.70 and expenses in the total

  amount of $500.44 with the payment of such fees and expenses from any retainer previously

  provided by the Debtor and otherwise Debtor and/or the estate with authorization for the Debtor

  to make such payment upon entry of an Order approving this Application. WKPZ respectfully

  requests such other and further relief to which WKPZ otherwise is entitled at law or in equity.


                                   {continued on following sheet}




  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 11                  1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 12 of
                                        20



  Dated: May 18, 2021                      Respectfully submitted:

                                           WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                           By:       /s/ Jeff Carruth
                                                 JEFF CARRUTH (TX SBN:. 24001846)
                                                 3030 Matlock Rd., Suite 201
                                                 Arlington, Texas 76105
                                                 Telephone: (713) 341-1158
                                                 Fax: (866) 666-5322
                                                 E-mail: jcarruth@wkpz.com


                                           ATTORNEYS FOR THE GATEWAY VENTURES,
                                           LLC, DEBTOR AND DEBTOR IN POSSESSION

                                  CERTIFICATE OF SERVICE
  The undersigned hereby certifies that a true and correct copy of the foregoing was served on May
  18, 2021 (1) by electronic notice to all ECF users who have appeared in this case to date, and/or
  as set forth below and (2) by regular mail to all parties appearing in the attached address list (i.e.
  mailing matrix) obtained from the Court’s PACER facility. A copy of the service lists was not
  served with the regular mail service set but is available by contacting the undersigned.

  ANY PARTY REQUESTING A FULL SIZED COPY OF THIS PLEADING OR COPIES
  OF ANY EXHIBITS SHOULD CONTACT THE UNDERSIGNED.

                                                        /s/ Jeff Carruth
                                                  JEFF CARRUTH




  FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
  COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION — Page 12                  1969564.DOCX [1]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 13 of
                                        20


  21-30071-hcm Notice will be electronically mailed to:

  Jeff Carruth on behalf of Debtor The Gateway Ventures, LLC
  jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

  Harrel L. Davis, III on behalf of Creditor Suresh Kumar
  hdavis@eplawyers.com, vrust@eplawyers.com;vpena@eplawyers.com

  James Michael Feuille on behalf of Creditor Ashish Nayyar
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Deepesh Shrestha
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Rahim Noorani
  jfeu@scotthulse.com, tmar@scotthulse.com

  James Michael Feuille on behalf of Creditor Umesh Shrestha
  jfeu@scotthulse.com, tmar@scotthulse.com

  Ryan Little on behalf of Interested Party Union Gateway, LLC
  little@mgmsg.com, tsilva@mgmsg.com

  Aldo R Lopez on behalf of Plaintiff Westar Investors Group, LLC
  alopez@raylaw.com, cchumsae@rmjfirm.com

  Aldo R Lopez on behalf of Plaintiff Saleem Makani
  alopez@raylaw.com, cchumsae@rmjfirm.com

  Aldo R Lopez on behalf of Plaintiff Suhail Bawa
  alopez@raylaw.com, cchumsae@rmjfirm.com

  Clyde A. Pine, Jr. on behalf of Creditor HD Lending, LLC
  pine@mgmsg.com, clyde.pine@gmail.com

  Donald P. Stecker on behalf of Creditor City Of El Paso
  don.stecker@lgbs.com

  United States Trustee - EP12
  USTPRegion07.SN.ECF@usdoj.gov

  Eric Charles Wood on behalf of Creditor Westar Investors Group, LLC
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Saleem Makani
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Suhail Bawa
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com




  Page 1   1969564.DOCX[2]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 14 of
                                        20




  Page 1   1969564.DOCX
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 15 of
                                        20




  Page 2   1969564.DOCX
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 16 of
                                        20
                                 EXHIBIT TGV200

                                FEE STATEMENTS




  Page 1   1969564.DOCX
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 17 of
                                        20
                                 EXHIBIT TGV201

                            TASK CATEGORY TOTALS




  Page 1   1969564.DOCX
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 18 of
                                        20
                                 EXHIBIT TGV202

                                    EXPENSES




  Page 1   1969564.DOCX
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 19 of
                                        20




                           UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

    IN RE:                                        §
                                                  §              CASE NO 21-30071
    THE GATEWAY VENTURES, LLC,                    §
                                                  §
                                                  §
             Debtor.                              §

         ORDER GRANTING FIRST AMENDED INTERIM FEE APPLICATION
         OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS COUNSEL TO
         DEBTOR AND DEBTOR IN POSSESSION (RE: DOCKET NO. 61)

           On this day came on for consideration the First Amended Interim Fee Application of
  Weycer, Kaplan, Pulaski & Zuber, P.C. as Counsel to Debtor and Debtor in Possession (Docket
  No. 61) (the “WKPZ Fee Application”) filed herein on May 18, 2021 by Weycer, Kaplan,
  Pulaski & Zuber, P.C. (“WKPZ”), attorneys for the Debtor and Debtor in Possession. The Court
  finds and concludes that the WKPZ Fee Application contains the necessary notices under the
  Local Bankruptcy Rules, and no further notice is necessary, and that cause exists to grant the
  relief requested in the WKPZ Fee Application to the extent set forth below.

  IT IS THEREFORE ORDERED THAT:

         1.       The WKPZ Fee Application is granted as set forth herein.

       2.    All capitalized terms shall have the same meaning as ascribed to such terms in the
  WKPZ Fee Application, unless otherwise defined herein.



  ORDER GRANTING FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI &
  ZUBER, P.C. AS COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION (RE: DOCKET NO. 61) — Page 1 1969564.DOCX]
21-30071-hcm Doc#61 Filed 05/18/21 Entered 05/18/21 10:57:00 Main Document Pg 20 of
                                        20



         3.     WKPZ is awarded on an INTERIM basis fees in the total amount of $27,966.70
  and expenses in the total amount of $500.44 for the representation of TGV by WKPZ during the
  Application Period, subject to later and final approval of the Court.

          4.      WKPZ is authorized to deduct from any retainer on hand from TGV the amounts
  awarded herein, and otherwise the Debtor is authorized and directed to pay to WKPZ from funds
  of the estate the fees and expenses awarded in this Order.

                                                ###




  ORDER GRANTING FIRST AMENDED INTERIM FEE APPLICATION OF WEYCER, KAPLAN, PULASKI &
  ZUBER, P.C. AS COUNSEL TO DEBTOR AND DEBTOR IN POSSESSION (RE: DOCKET NO. 61) — Page 2 1969564.DOCX]
